Citation Nr: 0736933	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.



REPRESENTATION

The veteran represented by: Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.

In February 2006, the Board issued a decision denying the 
veteran's claim, and he appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2007, during the 
pendency of his appeal to the Court, his attorney and VA's 
Office of General Counsel (representing the Secretary) filed 
a joint motion requesting that the Court vacate the Board's 
decision and remand the case for further development and 
readjudication.  The Court granted the joint motion in an 
August 2007 order and returned the case to the Board for 
compliance with the directives specified.  

For the reasons explained below, the Board is reopening the 
claim based on new and material evidence.  But further 
development is needed before actually adjudicating the merits 
of the claim on a de novo basis.  So upon reopening, 
the claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In November 1991, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
a back condition.  

2.  The additional evidence received since that November 1991 
decision relates to an unestablished fact necessary to 
substantiate this claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1991 decision denying the veteran's 
petition to reopen the claim for service connection for a 
back condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Reopening the Claim for Service Connection for a Back 
Condition

Service connection for a back condition was originally denied 
by the RO in July 1977.  The veteran filed petitions to 
reopen the claim, which were denied in May 1982 and May 1984.  
He appealed, and the Board denied his claim in November 1987.  
He filed another petition to reopen the claim, which was 
denied by the RO in November 1991.  He did not appeal that 
decision, so it became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2007).  This, in turn, means there 
must be new and material evidence since that decision to 
reopen the claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Under the amended version of 38 C.F.R. § 3.156(a), applicable 
in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence on record prior to the RO's November 1991 
decision includes: 

The veteran's service medical records (SMRs) are unremarkable 
for any trauma to his spine during service.  In November 
1969, he complained of a sore neck and back along with a 
fever, vomiting and pains in his chest.  These symptoms were 
attributed to a viral syndrome.  At his May 1970 discharge 
physical, his spine was normal on objective examination.  On 
the May 1970 Report of Medical History, he denied having back 
trouble of any kind.  

A November 1978 record from the veteran's chiropractor (J.D.) 
indicates the veteran received spinal adjustments on four 
occasions that month.  He reported that he was lifting a bomb 
in Vietnam and felt a pop in his right hip.  He said he had 
had trouble on and off since then.  The diagnosis was 
subluxation of the right ilium.

A February 1982 VA medical certificate indicates the veteran 
complained of back pain, which he had had on and off for 
years.  He said it became increasingly worse in the past two 
months.  VA hospital records indicate the veteran reported 
severe back pain in March 1970 after heavy lifting during his 
military service.  He said he did not receive any treatment 
since he got better after a while.  He said he next started 
experiencing pain in May 1980.  VA progress notes indicate 
the diagnosis was left acute sciatic syndrome.

A March 1982 letter from Dr. Hernandez indicates the veteran 
was unable to work because of a herniated disc of the lumbar 
spine.  The doctor noted the veteran was also treated for 
this condition in May 1970.  Records from Dr. Hernandez 
indicate the veteran received treatment in July and October 
1970 and from March to July 1982.

A May 1983 record from the veteran's chiropractor (J.S.) 
indicates the veteran complained of low back pain with 
radiculopathy.  The diagnosis was intervertebral disc 
syndrome (IVDS).

A May 1984 letter from the veteran's chiropractor (J.D.) 
indicates the veteran was seen in November 1978 for 
subluxation of the right ilium.  He was also seen in November 
1981 and February 1982.

At the February 1986 Board hearing, the veteran testified 
that he was treated in February 1970 by a medic in his unit, 
but he received no additional treatment.  After discharge, he 
sought treatment twice and was given medication, but he was 
not aware that he could seek service connection for a back 
condition.  In 1982, he began experiencing similar pain, but 
more severe.

The report of a May 1986 VA examination a condition not 
currently at issued indicates the veteran had been receiving 
workers' compensation benefits and disability benefits from 
the Social Security Administration (SSA) for a back 
disability.  He said he hurt his back in February 1970 and 
received medication for the pain, but there was no medic in 
the unit at the time.

In a February 1988 statement, a fellow service member stated 
that he was a medic in the veteran's unit and treated the 
veteran in January or February 1970 for low back pain after 
heavy lifting.  He said Dr. Diamond and possibly Dr. 
Hollingsworth also treated the veteran.

In the November 1991 decision, the RO stated that there was 
no new factual basis which could warrant a grant of service 
connection.  Previous denials were based on the fact that 
there was no record of back trauma during service and the 
report of the discharge physical was unremarkable for a spine 
abnormality.  

The new evidence received since the RO's November 1991 
decision includes:

Private medical records from Drs. Yadav and Mitchell indicate 
the veteran injured his back in November 1982 after lifting a 
hydraulic pole cylinder.  In a June 1989 letter, Dr. Yadav 
noted a diagnosis of chronic mechanical low back pain 
secondary to a severe sprain.  In a February 1992 letter from 
Dr. Mitchell, the doctor stated the veteran developed sudden 
low back pain in November 1982 at work, but that this problem 
first developed in Vietnam.

Personnel records indicate the veteran's unit was engaged 
with combat with the enemy.  The veteran was an ammo handler 
and had to carry very heavy ammunition back and forth during 
fire fights.  He claims he injured his back in February 1970 
during combat.

38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2007) provide for service connection for a combat-related 
injury on the basis of lay statements, alone, but do not 
absolve a veteran from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  In 
other words, §1154(b) and the implementing regulation, § 
3.304(d), do not allow a combat veteran to establish service 
connection with lay testimony alone.  Rather, the statute and 
implementing regulation merely relax the evidentiary 
requirements for determining what happened during service and 
are used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

In the Joint Motion it was agreed that material evidence 
would be evidence that substantiated that the veteran had had 
an injury or illness incurred or aggravated by service.  
Under the doctrine of "law of the case," questions settled 
in a former appeal of the same case are no longer open for 
review.  Browder v. Brown, 5 Vet. App. 268, 270 (1993).  The 
newly received evidence of the veteran's participation in 
combat together with his reports of a back injury in service 
relate to whether there was an injury in service.  This 
evidence is therefore new and material.  As new and material 
evidence has been received, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened, and 
the claim is to this extent granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

The veteran's statements concerning the incurrence of a back 
injury during service are presumed to be true absent clear 
and convincing evidence to the contrary.  He has reported 
that he has had pain off and on since this injury.  He also 
sustained a severe injury to his back at work in November 
1982.  Therefore, a medical opinion is needed to determine 
whether his current back disability is related to the 
reported injury during service.

VA treatment records indicate the veteran received workers' 
compensation and disability benefits from the SSA for a back 
disability.  Since these records may be relevant to this 
claim, an attempt should be made to obtain them.  38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the claim is REMANDED for the following action:

1.  Request that the veteran to provide 
information concerning any Workers' 
Compensations claim filed either by him or 
on his behalf based on a back disability.  
Upon receipt of this information, if any, 
the RO should obtain disposition 
information and copies of medical records 
regarding any such claim.

2.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.  

3.  Afford the veteran a VA orthopedic 
examination to determine whether his 
current back disability was incurred in 
service.  The examiner should review the 
claims folder.  The examiner is advised, 
however, that the veteran is competent to 
report in-service symptoms or injuries, a 
continuity of symptomatology since service, 
and current symptoms, and that his reports 
of a back injury in combat are presumed to 
be true absent clear and convincing 
evidence to the contrary.  

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that his current low 
back disability had its onset in service or 
is otherwise related to a disease or injury 
in service.  The examiner should provide a 
rationale for the opinion.

4.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


